DAUKSCH, Judge.
This is an appeal from an order awarding attorney’s fees. Appellant seeks our relief for the fourth time on this issue. In Rey v. Rey, 598 So.2d 141 (Fla. 5th DCA 1992), this court held that appellant was entitled to “... some contribution toward her attorney’s fees, *481and upon remand the trial court shall consider the award of a partial fee.” Then we acted again in Rey v. Rey, 625 So.2d 1325 (Fla. 5th DCA 1993) and Rey v. Rey, 656 So.2d 968 (Fla. 5th DCA 1995). This final appeal will be resolved by affirming the award of $3,500 attorney’s fees for the contribution towards the fees for trial and $4,000 total for all four appeals for a total of $7,500. The trial court shall award to appellant all proper appellate costs expended in all appeals, to include the filing fees and all record and transcript costs. That amount shall be fixed by the trial court within thirty days of receipt of the mandate in this case and all amounts shall be paid by appellant within thirty days thereafter.
AFFIRMED in part; REVERSED in part; REMANDED.
COBB and GRIFFIN, JJ., concur.